415 F.2d 1376
72 L.R.R.M. (BNA) 2576
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROANE HOSIERY, INCORPORATED, Respondent.
No. 19354.
United States Court of Appeals Sixth Circuit.
Oct. 16, 1969.

Warren M. Davison, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, William J. Avrutis, Atty., N.L.R.B., Washington, D.C., for petitioner.
William P. Hutcheson, Chattanooga, Tenn., Humphreys, Hutcheson & Moseley, Chattanooga, Tenn., on brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and CELEBREZZE, Circuit judges.

ORDER.

1
On consideration of the briefs and records filed in the above-styled case, and after hearing oral arguments upon same, the court finds substantial evidence on the whole record to support the National Labor Relations Board's finding that respondent violated Section 8(a)(1) of the National Labor Relations Act, 29 U.S.C. 158(a)(1) (1964).


2
The petition for enforcement of the Board's order, which is reported at 169 N.L.R.B. No. 146 (1968), is granted.